 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KATHERINE M. LLOYD-LOVETT (CABN 276256)
   Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          katherine.lloyd-lovett@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          OAKLAND DIVISION
12

13                                                    ) NO. CR 06-00441 YGR
     UNITED STATES OF AMERICA,                        )
14                                                    ) [PROPOSED] ORDER OF DETENTION
             Plaintiff,                               )
15                                                    )
        v.                                            )
16                                                    )
     LARRY GENE ELMORE,                               )
17                                                    )
             Defendant.                               )
18                                                    )
19
             The parties appeared before the Honorable Kandis A. Westmore on March 4, 2019, for a
20
     detention hearing on a supervised release violation petition, following the self-surrender of Larry Gene
21
     Elmore on an arrest warrant. At the hearing, the government moved to detain Elmore, arguing that
22
     Elmore could not meet his burden of demonstrating by clear and convincing evidence that he is not a
23
     risk of non-appearance or a danger to another person. Elmore opposed the detention motion and asked
24
     to be released from custody. Both parties proffered information for the Court to consider in reaching a
25
     decision on the detention motion. The United States Probation Officer also recommended that Elmore
26
     be detained.
27
             In the supervised release revocation context, the burden is on the defendant seeking release to
28



30                                                        1
 1 “establish[] by clear and convincing evidence that the [defendant] will not flee or pose a danger to any

 2 other person or to the community. Federal Rule of Criminal Procedure 32.1(a)(6). See also 18 U.S.C.

 3 § 3143(a); Federal Rule of Criminal Procedure 46(c) and (d); United States v. Loya, 23 F.3d 1529 (9th

 4 Cir. 1994).

 5          Upon consideration of the parties’ proffers, as well as information regarding Elmore’s history of

 6 noncompliance while on supervised release, the Court finds that Elmore has not met his burden to

 7 provide clear and convincing evidence that he does not pose a danger to any other person or the

 8 community. The Court therefore orders Elmore detained. The Court notes in particular Elmore’s

 9 demonstrated inability to follow the conditions placed upon him by this Court, with a history of

10 supervised release violations dating back to 2013 and with his most recent supervised release violation

11 being resolved as recently as January 2019.

12          Accordingly, the defendant is hereby committed to the custody of the Attorney General for

13 confinement in a corrections facility. The defendant must be afforded reasonable opportunity for private

14 consultation with his counsel. On order of a court of the United States or on request of any attorney for

15 the government, the person in charge of the corrections facility in which the defendant is confined shall

16 deliver the defendant to an authorized Deputy United States Marshal for the purpose of any appearance

17 in connection with a court proceeding.

18

19          IT IS SO ORDERED.

20

21   DATED: March 5, 2019                        HONORABLE KANDIS A. WESTMORE
22                                               United States Magistrate Judge

23

24

25

26
27

28



30                                                      2
